Mobley, Chief Justice.
Frederick Gude pleaded guilty on May 13, 1969, in the Superior Court of Fulton County to the offense of murder and received a life sentence. On June 21, 1972, he transmitted by mail to the Superior Court of Fulton County a pro se motion seeking to be allowed to perfect an appeal out of time, and praying that the court appoint counsel. On August 1, 1972, the trial court passed an order denying the relief prayed for in the motion. The order recited in part that: "This court has this date considered said pleading together with the original transcript at the hearing on entry of the guilty plea on May 13, 1969, and the fact that the matter proceeded to trial and six witnesses testified for the State prior to the entry of the plea of guilty, and finds from the same that the guilty plea of Frederick Gude was freely, understandingly, and voluntarily made without undue influence or promise of leniency, with full understanding of constitutional right, and with the assistance of and in the presence of his own counsel.” The trial judge ordered that a copy of that order be sent to defend*832ant at his last known address, "the same being the Georgia State Penitentiary at Reidsville, Georgia.” The appeal is from this order.
Argued November 14, 1972
Decided December 4, 1972.
Frederick L. Gude, pro se.
Arthur K. Bolton, Attorney General, Morris H. Rosenberg, for appellee.
The trial court construed the motion of the appellant as being one to withdraw his guilty plea. The record sustains the finding that the plea of guilty was intelligently and voluntarily made.
An examination of the motion reveals that some of the grounds are such as might appropriately be urged in a petition for writ of habeas corpus. However, the venue to entertain a writ of habeas corpus is in the superior court of the circuit where the alleged illegal detention exists. Code § 50-103. The record shows that the appellant is detained in Tattnall County, and not in Fulton County, and for this reason the motion could not be treated as a petition for a writ of habeas corpus by the Superior Court of Fulton County. Merneigh v. State, 223 Ga. 310 (154 SE2d 439).
The trial court did not err in entering the order appealed from by the appellant.

Judgment affirmed.


All the Justices concur.